UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Quarterly Period Ended June 30, 2007 Commission File No. 001-31354 LaPolla Industries, Inc. (Exact name of Registrant as Specifiedinits Charter) Delaware (State of Incorporation) 13-3545304 (I.R.S. Employer Identification No.) Intercontinental Business Park 15402 Vantage Parkway East, Suite 322 Houston, Texas (Address of Principal Executive Offices) 77032 (Zip Code) (281) 219-4700 (Registrant’s Telephone Number) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yesþ Noo Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Exchange Act).Yeso Noþ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of July 26, 2007 there were 53,635,699 shares of Common Stock, par value $.01, outstanding. LAPOLLA INDUSTRIES, INC. FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2007 INDEX Page PART I FINANCIAL INFORMATION Item 1 Financial Statements 3 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3 Quantitative and Qualitative Disclosures About Market Risk 17 Item 4 Controls and Procedures 17 PART II OTHER INFORMATION Item 1 Legal Proceedings 18 Item 1A Risk Factors 18 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3 Defaults Upon Senior Securities 19 Item 4 Submission of Matters to a Vote of Security Holders 19 Item 5 Other Information 19 Item 6 Exhibits 19 SIGNATURES 20 INDEX OF EXHIBITS 21 2 Index FORWARD LOOKING STATEMENTS Statements made by us in this report and in other reports and statements released by us that are not historical facts constitute “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, Section21 of the Securities Exchange Act of 1934 and the Private Securities Litigation Reform Act of 1995. These forward-looking statements are necessarily estimates reflecting the best judgment of senior management and express our opinions about trends and factors which may impact future operating results. You can identify these and other forward-looking statements by the use of words such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “intends,” “potential,” “continue,” or the negative of such terms, or other comparable terminology. Such statements rely on a number of assumptions concerning future events, many of which are outside of our control, and involve risks and uncertainties that could cause actual results to differ materially from opinions and expectations. Any such forward-looking statements, whether made in this report or elsewhere, should be considered in context with the various disclosures made by us about our businesses including, without limitation, the risk factors discussed below. Although we believe our expectations are based on reasonable assumptions, judgments, and estimates, forward-looking statements involve known and unknown risks, uncertainties, contingencies, and other factors that could cause our or our industry's actual results, level of activity, performance or achievement to differ materially from those discussed in or implied by any forward-looking statements made by or on the Company and could cause our financial condition, results of operations, or cash flows to be materially adversely affected. Except as required under the federal securities laws and the rules and regulations of the U.S.Securities and Exchange Commission, we do not have any intention or obligation to update publicly any forward-looking statements, whether as a result of new information, future events, changes in assumptions, or otherwise. PART I — FINANCIAL INFORMATION As used in this report, "LaPolla” and the "Company" or "Us" or "We" or “Our” refer to the LaPolla Industries, Inc., unless the context otherwise requires. Our Internet website address is www.lapollaindustries.com. We make our periodic and current reports, together with amendments to these reports, available on our website, free of charge, as soon as reasonably practicable after such material is electronically filed with, or furnished to, the Securities and Exchange Commission. The information on our Internet website is not incorporated by reference in this Quarterly Report on Form10-Q. Item 1. Financial Statements. LAPOLLA INDUSTRIES, INC. INDEX TO FINANCIAL STATEMENTS AND FINANCIAL STATEMENT SCHEDULES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2007 (Unaudited) and December 31, 2006 4 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three and Six Months Ended June 30, 2007 and 2006 5 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, 2007 and 2006 6 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 7 All schedules for which provision is made in the applicable accounting regulations of the Securities and Exchange Commission are not required under the related instructions or are not applicable, and therefore have been omitted. 3 Index LAPOLLA INDUSTRIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, 2007 2006 (Unaudited) (As Restated) ASSETS Current Assets: Cash $ 15,537 $ 382,116 Trade Receivables, Net 5,779,745 3,595,431 Inventories 4,764,667 2,882,236 Prepaid Expenses and Other Current Assets 672,048 537,253 Total Current Assets 11,231,997 7,397,036 Property, Plant and Equipment, Net 2,765,541 1,489,639 Other Assets: Goodwill 1,951,000 1,951,000 Other Intangible Assets, Net 153,857 165,396 Deposits and Other Non-Current Assets 281,197 149,237 Total Other Assets 2,386,053 2,265,633 Total Assets $ 16,383,592 $ 11,152,308 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts Payable $ 6,841,376 $ 5,069,478 Accrued Expenses and Other Current Liabilities 1,404,770 1,091,947 Line of Credit — 1,007,120 Current Portion of Convertible Term Note 416,071 — Current Portion of Long-Term Debt 91,930 97,589 Current Portion of Liabilities from Discontinued Operations — 232,479 Total Current Liabilities 8,754,147 7,498,613 Other Liabilities Revolving Credit Note, Net 3,846,726 — Non Current Portion of Convertible Term Note, Net 970,832 — Non Current Portion of Long-Term Debt 147,214 202,923 Non Current Portion of Liabilities from Discontinued Operations 848 103,650 Total Other Liabilities 4,965,620 306,573 Total Liabilities 13,719,767 7,805,186 Stockholders’ Equity: Preferred Stock, $1.00 Par Value; 2,000,000 Shares Authorized, of which Designations: Series A Convertible, 750,000 Shares Authorized; 62,500 Issued and Outstanding at June 30, 2007 and December 31, 2006; $62,500 aggregate liquidation preference at June 30, 2007 and December 31, 2006 55,035 55,035 Series D, 25,000 Shares Authorized; 8,176 Issued and Outstanding at June 30, 2007 and December 31, 2006; $8,176,000 aggregate liquidation preference at June 30, 2007 and December 31, 2006 8,176 8,176 Common Stock, $.01 Par Value; 70,000,000 Shares Authorized; 53,635,699 and 53,574,251 Issued and Outstanding at June 30, 2007 and December 31, 2006, Respectively 536,357 535,743 Additional Paid-In Capital 71,147,789 70,201,151 Accumulated Deficit (69,083,532 ) (67,452,983 ) Total Stockholders’ Equity 2,663,825 3,347,122 Total Liabilities and Stockholders’ Equity $ 16,383,592 $ 11,152,308 See accompanying notes to condensed consolidated financial statements. 4 Index LAPOLLA INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 (As Restated) (As Restated) Sales $ 9,519,871 $ 7,561,627 $ 16,789,193 $ 13,561,562 Cost of Sales 7,726,477 6,267,584 13,813,351 11,430,771 Gross Profit 1,793,394 1,294,043 2,975,842 2,130,791 Operating Expenses: Selling, General and Administrative 2,074,246 1,466,686 4,061,749 2,626,159 Professional Fees 104,027 44,774 136,646 114,253 Depreciation and Amortization 60,886 43,143 126,580 84,364 Consulting Fees 14,729 39,433 40,309 60,436 Interest Expense 165,630 26,147 245,801 41,319 Interest Expense – Related Party — 44,877 — 90,247 Other (Income) Expense (5,208 ) — (4,694 ) — Total Operating Expenses 2,414,310 1,665,060 4,606,391 3,016,778 Operating Loss (620,916 ) (371,017 ) (1,630,549 ) (885,987 ) Income From Discontinued Operations, Net of Income Tax Benefit-Deferred — 29,000 — 324,068 Net Loss $ (620,916 ) $ (342,017 ) $ (1,630,549 ) $ (561,919 ) Plus:Dividends on Preferred Stock (203,840 ) — (405,550 ) — Net Loss Available to Common Stockholders $ (824,756 ) $ (342,017 ) $ (2,036,099 ) $ (561,919 ) Net Loss Per Share – Basic and Diluted: Continuing Operations $ (0.015 ) $ (0.006 ) $ (0.038 ) $ (0.016 ) Discontinued Operations — — — 0.006 Total $ (0.015 ) $ (0.006 ) $ (0.038 ) $ (0.010 ) Weighted Average Shares Outstanding 53,612,251 53,318,521 53,598,584 53,264,083 See accompanying notes to condensed consolidated financial statements 5 Index LAPOLLA INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, 2007 2006 (As Restated) Cash Flows From Operating Activities Net Loss Continuing Operations $ (1,630,549 ) $ (885,987 ) Discontinued Operations — 324,069 Adjustments to Reconcile NetLoss to Net Cash Used inOperating Activities: Depreciation and Amortization $ 145,633 $ 125,222 Provision for Losses on Trade Receivables (129,315 ) 23,757 Amortization of Discount on Convertible Term and Revolving Credit Notes 53,084 — Share Based Compensation Expense 533,347 350,691 Changes in Assets and Liabilities: Trade Receivables (2,055,000 ) (784,900 ) Inventories (1,882,431 ) (1,377,945 ) Prepaid Expenses and Other Current Assets (134,794 ) (263,605 ) Deposits and Other Non Current Assets (131,960 ) 11,517 Accounts Payable 1,771,897 1,528,663 Accrued Expenses and Other Current Liabilities 83,161 (423,880 ) Other Liabilities (435 ) (1,039 ) Net Operating Activities of Discontinued Operations (9,152 ) — Net Cash Used in Operating Activities (3,386,514 ) (1,373,437 ) Cash Flows From Investing Activities Additions to Property, Plant and Equipment $ (1,409,996 ) $ (218,611 ) Net Cash Used in Investing Activities (1,409,996 ) (218,611 ) Cash Flows From Financing Activities Proceeds from Revolving Credit Note 4,000,000 — Payments on Revolving Credit Note — — Proceeds from Line of Credit 1,398,000 3,199,074 Payments on Line of Credit (2,405,120 ) (721,816 ) Proceeds from Loans Payable – Related Party 617,000 590,000 Payments on Loans Payable – Related Party (617,000 ) — Proceeds from Convertible Term Note 2,000,000 — Proceeds from Note Payable – Other — 800,000 Payments on Note Payable – Other (13,336 ) (2,493,211 ) Principal Repayments on Long Term Debt (223,484 ) (121,628 ) Net Financing Activities of Discontinued Operations (326,129 ) (46,603 ) Net Cash Provided by Financing Activities 4,429,931 1,205,816 Net Decrease In Cash $ (366,579 ) $ (386,232 ) Cash at Beginning of Period 382,116 400,621 Cash at End of Period $ 15,537 $ 14,389 Supplemental Disclosure of Cash Flow Information: Cash Payments for Income Taxes $ — $ — Cash Payments for Interest $ 192,715 $ 78,293 Supplemental Schedule of Non Cash Investing and Financing Activities Property, Plant and Equipment acquired via Issuance of Long Term Debt $ 28,000 $ 37,349 Common Stock issued for Director Fees $ 28,440 $ 183,960 Conversion of Loans Payable – Related Party to Note Payable – Related Party $ — $ 3,000,000 See accompanying notes to condensed consolidated financial statements. 6 Index LAPOLLA INDUSTRIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1. Basis of Presentation. The consolidated financial statements included herein are unaudited. Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles have been condensed or omitted pursuant to pursuant to the rules and regulations of the Securities and Exchange Commission. In the opinion of the management, the accompanying statements reflect adjustments necessary to present fairly the financial position, results of operations and cash flows for those periods indicated, and contain adequate disclosure to make the information presented not misleading. Adjustments included herein are of a normal, recurring nature unless otherwise disclosed in the Notes to the consolidated financial statements. The consolidated financial statements included herein should be read in conjunction with the financial statements and Notes thereto included in LaPolla’s latest annual report on Form 10-K, including any amendments thereto, in order to fully understand the basis of presentation. Results of operations for interim periods are not necessarily indicative of the results of operations for a full year. Certain amounts in the prior years have been reclassified to conform to the 2007 unaudited consolidated financial statement presentation. Reference is made to Management’s Discussion and Analysis of Financial Condition and Results of Operations on page 12. Risk factors that could impact results are discussed in Part II – Other Information, Item 1A – Risk Factors on page 18. Refer also to the Company’s 2006 Annual Report on Form 10-K, including any amendments thereto, for a description of major accounting policies. There have been no material changes to these accounting policies during the quarter ended June 30, 2007. Certain amounts in prior periods have been reclassified to conform to the June 30, 2007 unaudited condensed consolidated financial statement presentation. Refer to Note 10 - Reclassifications, Restatements, and Corrections to Previously Issued Financial Statements. Note 2. Dependence on Few Suppliers. The Company is dependent on a few suppliers for certain of its raw materials and finished goods.For the quarters ended June 30, 2007 and 2006, raw materials and finished goods purchased from the Company’s three largest suppliers accounted for approximately 29% and 56% of purchases, respectively. Note 3. Trade Receivables. The following is a summary of trade receivables at: June 30, 2007 December 31, 2006 Trade Receivables $ 5,874,737 $ 3,819,737 Less: Allowance for Doubtful Accounts (94,992 ) (224,306 ) Trade Receivables, Net $ (5,779,745 ) $ 3,595,431 Note 4. Inventories. The following is a summary of inventories at: June 30, 2007 December 31, 2006 Raw Materials $ 1,751,793 $ 866,859 Finished Goods 3,012,874 2,015,377 Total $ 4,764,667 $ 2,882,236 Note 5. Discontinued Operations. The consolidated financial statements and the related notes reflect the financial position, results of operations and cash flows on an aggregated basis for the Company’s discontinued operations for the periods presented.The following is a summary of the liabilities of discontinued operations at: Liabilities June 30, 2007 December 31, 2006 Accrued Expenses and Other Current Liabilities $ 848 $ 10,000 Line of Credit — 326,129 Total Liabilities $ 848 $ 336,129 7 Index LAPOLLA INDUSTRIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED- CONTINUED) Note 5. Discontinued Operations - continued. The following is a summary of discontinued operations deferred income taxes at: Deferred Tax Assets: June 30, 2007 December 31, 2006 Net Operating Loss Carry-Forwards $ 33,189,532 $ 33,189,532 Statutory Tax Rate 34 % 34 % Total Deferred Tax Assets 11,284,441 11,284,441 Valuation Allowance for Deferred Tax Assets (11,284,441 ) (11,284,441 ) Net Deferred Taxes $ — $ — Future tax benefit for net operating loss carry-forwards are subject to limitations based on the inability of discontinued operations to generate future taxable income. Note 6. Property, Plant and Equipment. The following is a summary of property, plant and equipment at: June 30, 2007 December 31, 2006 Vehicles $ 414,147 $ 487,037 Leasehold Improvements 12,400 12,400 Office Furniture and Equipment 161,733 133,634 Computers and Software 559,082 445,491 Machinery and Equipment 912,130 718,210 Plant Construction in Progress 1,359,868 212,592 Total Property, Plant and Equipment $ 3,419,360 $ 2,009,364 Less: Accumulated Depreciation (653,819 ) (519,725 ) Total Property, Plant and Equipment, Net $ 2,765,541 $ 1,489,639 Note 7. Revolving Credit Note, Convertible Term Note, Warrants, and Registration Payment Arrangements. (A)Revolving Credit and Term Loan Agreement - The Company entered into a Revolving Credit and Term Loan Agreement on February 21, 2007 (“Loan Agreement”) under which ComVest agreed to loan the Company up to $3,500,000 under a revolving credit note (“Revolving Credit Note”) and $2,000,000 under a convertible term note (“Convertible Term Note”), and the Company agreed to issue ComVest three tranches of warrants (“Original Warrants”) and register the conversion shares under the Convertible Term Note and warrant shares underlying the Warrants (“Registration Rights”). The Company received $2,500,000 at closing, of which $373,181 was allocated to the Revolving Credit Note, $1,492,726 was allocated to the Convertible Term Note, and $634,093 was allocated to the Warrants.
